NO. 07-10-0303-CR
                                     NO. 07-10-0304-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                            PANEL A

                                   MARCH 10, 2011
                           ______________________________


                          DAYMON LAMAR JOHNS, APPELLANT

                                                V.

                            THE STATE OF TEXAS, APPELLEE


                         _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

    NOS. 56,483-E & 58,725-E; HONORABLE DOUGLAS R. WOODBURN, JUDGE

                           _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                 MEMORANDUM OPINION


      In 2007, in trial court cause number 56,483-E, Appellant, Daymon Lamar Johns,

was convicted of the state jail felony of evading arrest with a vehicle,1 and sentenced to

two years confinement suspended in favor of five years community supervision and a

fine of $1,000. In 2009, in trial court cause number 58,725-E, Appellant was granted


1
Tex. Penal Code Ann. § 38.04(b)(1)(B) (West Supp. 2010).
deferred adjudication for possession of cocaine in a drug-free zone,2 a third degree

felony, and placed on community supervision for five years. Motions to revoke were

filed by the State in both causes for alleged violations of the terms and conditions of

Appellant's community supervision. At the hearing on the State's motions, Appellant

pled true to all allegations and also testified that he violated the conditions of his

community supervision.        At the conclusion of the hearing, the trial court expressed

doubt that Appellant could satisfactorily complete community supervision and revoked

community supervision in both causes.                  Punishment was assessed at two years

confinement in a state jail facility and a $1,000 fine in cause number 56,483-E, to run

consecutive to the sentence in cause number 58,725-E, which the trial court set at nine

years confinement and a $1,000 fine. In presenting these appeals, counsel has filed an

Anders3 brief in support of a motion to withdraw. We grant counsel=s motion and affirm.


       In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record and, in his opinion, the record reflects no

potentially plausible basis to support an appeal. Anders v. California, 386 U.S. 738,

744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252 S.W.3d 403, 406

(Tex.Crim.App. 2008).          Counsel candidly discusses why, under the controlling

authorities, the appeal is frivolous.           See High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978). Furthermore, counsel has demonstrated that he has complied

with the requirements of Anders and In re Schulman by (1) providing a copy of the brief

to Appellant, (2) notifying him of his right to file a pro se response if he desired to do so,
2
Tex. Health & Safety Code Ann. § 481.115(c) & 481.134(c) (West 2010).
3
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).



                                                   2
and (3) informing him of his right to file a pro se petition for discretionary review. In re

Schulman, 252 S.W.3d at 408.4 By letter, this Court granted Appellant thirty days in

which to exercise his right to file a response to counsel=s brief, should he be so inclined.

Id. at 409 n.23. Appellant did not file a response. Neither did the State favor us with a

brief.


I. Standard of Review


         When reviewing an order revoking community supervision, the sole question

before this Court is whether the trial court abused its discretion. Cardona v. State, 665
S.W.2d 492, 493 (Tex.Crim.App. 1984); Jackson v. State, 645 S.W.2d 303, 305

(Tex.Crim.App. 1983).           In a revocation proceeding, the State must prove by a

preponderance of the evidence that the probationer violated a condition of community

supervision as alleged in the motion to revoke. Cobb v. State, 851 S.W.2d 871, 874

(Tex.Crim.App. 1993).          If the State fails to meet its burden of proof, the trial court

abuses its discretion in revoking community supervision. Cardona, 665 S.W.2d at 494.

In determining the sufficiency of the evidence to sustain a revocation, we view the

evidence in the light most favorable to the trial court's ruling.                  Jones v. State, 589
S.W.2d 419, 421 (Tex.Crim.App. 1979).


         When more than one violation of the conditions of community supervision has

been alleged, an order revoking community supervision shall be affirmed if at least one

4
 Notwithstanding that Appellant was informed of his right to file a pro se petition for discretionary review
upon execution of the Trial Court=s Certification of Defendant=s Right of Appeal, counsel must comply with
Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within five days
after this opinion is handed down, send Appellant a copy of the opinion and judgment together with
notification of his right to file a pro se petition for discretionary review. In re Schulman, at 408 n.22 & at
411 n.35.


                                                      3
sufficient ground exists. Moore v. State, 605 S.W.2d 924, 926 (Tex.Crim.App. 1980);

Jones v. State, 571 S.W.2d 191, 193 (Tex.Crim.App. 1978); Leach v. State, 170 S.W.3d
669, 672 (Tex.App.--Fort Worth 2005, pet. ref'd). Additionally, a plea of true standing

alone is sufficient to support the trial court=s revocation order. Moses v. State, 590
S.W.2d 469, 470 (Tex.Crim.App. 1979).


II. Analysis


         By the Anders brief, counsel candidly concedes there is no meritorious argument

to advance on Appellant's behalf. We have independently examined the entire record to

determine whether there are any non-frivolous issues which might support the appeal.

See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re

Schulman, 252 S.W.3d at 409; Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.

1991).    After reviewing the record and counsel=s brief, we agree with counsel that

Appellant's pleas of true to the State's allegations in the motions to revoke, together with

his testimony that he violated the conditions of his community supervision, sufficiently

supports the trial court's revocation orders and that, therefore, there are no plausible

grounds for appeal. See Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).


III. Court-Appointed Attorney's Fees


         In Cause Number 56,483-E, the Judgment Revoking Community Supervision

orders Appellant to "pay, or make arrangements to pay" all costs of court. While the

judgment does not assess a specific sum of court costs, it does reference "Court Costs:

See attached." Although dated subsequent to the date of the judgment, the attached

Bill of Costs references total costs of $2,816 (including a fine of $1,000, legislatively

                                             4
mandated costs of $416, and court-appointed attorney's fees of $1,400) and prior

payments of $1,756, leaving an unpaid balance of $1,060.            Because there was no

determination of a present ability to repay court-appointed attorney's fees, we find that

the judgment overstates Appellant's court costs by $1,400. Accordingly, we reform the

judgment to reflect that court costs have been paid in full. See Tex. Code Crim. Proc.

Ann. art. 26.05(g) (West Supp. 2010).    See also Mayer v. State, 309 S.W.3d 552, 556

(Tex.Crim.App. 2010).


                                      Conclusion


      Accordingly, counsel's motion to withdraw is granted. In cause number 56,483-E

the trial court's judgment is reformed to reflect that court costs have been paid in full,

and, as reformed, that judgment is affirmed. The trial court's judgment in cause number

58,725-E is affirmed.


                                                Patrick A. Pirtle
                                                    Justice



Do not publish.




                                            5